Motion for leave to dispense with printing of testimony denied. As the affidavit presented upon this motion states that the appeal “ is almost entirely on questions of law,” that “ virtually all the matter contained in the minutes is extraneous to the questions that will be presented to the court,” there seems to be no reason why a short record cannot be made up either by agreement between the parties or by order of the justice who granted the final order. (See Rules Civ. Prac. rules 229 230 and 232; Derby v. General Electric Co., 208 App. Div. 529; Moran v. Rainbow Appliance Corporation, 225 id. 587.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.